PER CURIAM:
In this attorney disciplinary matter, respondent and the Office of Disciplinary Counsel have entered into an Agreement for Discipline by Consent (Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court *513Rules (SCACR). In the Agreement, respondent admits misconduct and consents to disbarment. We accept the Agreement and disbar respondent from the practice of law in this state, retroactive to February 19, 2016, the date of his interim suspension. The facts, as set forth in the Agreement, are as follows.
Facts
On February 6, 2017, respondent was convicted in the United States District Court for the District of Maryland of seven counts of money laundering, two counts of attempted tampering with official proceedings, and one count of attempted witness tampering.
Law
Respondent admits that his conduct constitutes grounds for discipline under Rules 7(a)(4) and 7(a)(5) of the Rules for Lawyer Disciplinary Enforcement, Rule 413, SCACR.
Conclusion
We accept the Agreement for Discipline by Consent and disbar respondent from the practice of law in this state, retroactive to February 19, 2016, the date of his interim suspension. Within fifteen (15) days of the date of this opinion, respondent shall file an affidavit with the Clerk of Court showing that he has complied with Rule 30 of Rule 413, SCACR, and shall also surrender his Certificate of Admission to the Practice of Law to the Clerk of Court. Respondent will not be eligible to apply for readmission until he has successfully completed all conditions of his criminal sentence, including, but not limited to, any period of probation or parole, pursuant to Rule 33(0(10), RLDE.
DISBARRED.
BEATTY, C.J. KITTREDGE, HEARN, FEW, and JAMES, JJ., concur.